DETAILED ACTION
Claims 1 through 23 originally filed 30 October 2017. By preliminary amendment, claims 1, 3 through 6, 8, 9, 13, 16, 18, and 19 are amended and claims 14, 15, and 17 are cancelled. By amendment received 13 November 2018; claims 1 and 18 are amended and claim 24 is added. By amendment received 17 June 2019; claim 1 is amended. By amendment received 8 November 2019; claims 1 and 18 are amended. By amendment received 4 June 2020; claims 1 and 18 are amended. By amendment received 19 January 2021; claims 1 and 18 are amended. By amendment received 26 July 2021 and entered 26 August 2021; claims 1, 4, 8, 10, 13, and 18 are amended. Claims 1 through 13, 16, and 18 through 24 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.

Response to Arguments
Applicant's arguments have been fully considered; they are persuasive.

Applicant argues that the combined teachings of Mori (US Patent 7,620,078), Ishimura (US Patent 5,341,391), and Parker et al. (Parker, GB Pub. 2 380 058) do not render obvious the limitation "Each of the grating elements of the first set of grating elements of the first diffraction grating are separated from one another by a different spacing" and similar as required by amended claims 1 and 18. This argument is persuasive. However, upon further search and consideration, Tohmori et al. (Tohmori, US Patent 5,325,392) has been located which teaches an SSG-DBR showing this feature and thereby suggesting that this feature would have been obvious to one of ordinary skill in the art when combined with the previously cited prior art. As such, a new rejection has been formulated as set forth below.

As such, all claims are addressed as follows:
Claim Objections
Claims 1 through 13, 16, and 24 objected to because of the following informalities:

Claim 1 is objected to for including an inconsistent element term. Specifically, this claim introduces the term "a set of grating elements" but later refers to "the first set of grating elements". These claim elements should either be referred to without the ordinal designation or should always be referred to with the ordinal designation.

Claims 2 through 13, 16, and 24 are objected to for inheriting the above inconsistency of claim 1. Correction of claim 1 will correct these claims as well.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 through 13, 16, and 24 rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Patent 7,620,078) in view of Ishimura (US Patent 5,341,391) in view of Parker et al. (Parker, GB Pub. 2 380 058) and further in view of Tohmori et al. (Tohmori, US Patent 5,325,392).

Regarding claim 1, Mori discloses, "A first grating section" (col. 13, lines 41-43 and Fig. 5, pt. E).  "A second grating section" (col. 13, lines 41-43 and Fig. 5, pt. G).  "A first diffraction grating included in the first grating section" (col. 13, lines 41-43 and Fig. 5, pts. 14a and E).  "The first diffraction grating comprising a set of grating elements" (Fig. 5, pt. 14a, where grating 14a is composed of several peaks and troughs).  "A second diffraction grating included in the second grating section" (col. 13, lines 41-43 and Fig. 5, pts. 14b and G).  "One or more tuning sections" (col. 14, lines 37-44 and Fig. 5, pts. 14a, 14b, 20A, and 20B).  "An optical gain region" (col. 13, lines 44-47 and Fig. 5, pt. 12).  "The first electrode coupled to a first source configured to provide a first driving current to the optical gain region" (col. 14, lines 29-32 and Fig. 5, pts. 17, 18, and 21A, where the heater connected to electrode 18 by wire 21A operates as a current source to the laser).  "One or more second electrodes" (col. 14, lines 10-18 and Fig. 5, pts. 14a, 14b, 20a1, 20a2, 20b1, and 20b2, where heating elements 20A and 20B are understood to be connected via terminals 20a1, 20a2, 20b1, and 20b2 with these terminals understood to be electrodes for the heating elements).  "Each second electrode disposed on at least one of the one or more tuning sections" (col. 14, lines 37-44 and Fig. 5, pts. 14a, 14b, 20a1, 20a2, 20b1, and 20b2, where heating elements 20A and 20B are understood to be connected via terminals 20a1, 20a2, 20b1, and 20b2 with these terminals understood to be electrodes for the heating elements).  "Wherein the one or more second electrodes are disposed in a section different from the first and second grating sections" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, 20, 20a, and 20b, and Fig. 5, pts. 14a, 14b, 20A, 20a1, 20a2, 20B, 20b1, and 20b2, where it is understood that the heater of Figure 5 has heating segments 20A and 20B above the grating with terminals 20a1, 20a2, 20b1, and 20b2 set to the side of the ridge in which the grating appears in like manner to what is shown in Figure 3 such that the grating is in a center section while the terminals are in side sections).  "The semiconductor laser includes a reflection spectrum comprising a plurality of peaks with a wavelength spacing" (col. 13, lines 41-43 and Fig. 5, pts. 14a and 14b, where it is inherent to the nature of diffraction gratings to exhibit a plurality of peaks separated by a wavelength spacing).  Mori does not disclose, "A first electrode disposed on the optical gain region and at least one of the first or second grating sections."  Ishimura discloses, "A first electrode disposed on the optical gain region and at least one of the first or second grating sections" (col. 5, lines 59-65 and Fig. 2, pts. 4, 5, 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Ishimura.  In view of the teachings of Mori regarding the use of a thermally tuned DBR laser, the inclusion of a trench and alternate electrical arrangement including separate connections to the heating and driving elements would enhance the teachings of Mori by allowing the heating electrodes to more intimately contact the region to be heated while also allowing some measure of independence of operation between the heating electrodes and the driving electrode.
The combination of Mori and Ishimura does not disclose, "[The one or more second electrodes are] coupled to a second source separate from the first source."  "[The second current source] configured to provide a second driving current to the one or more tuning sections to control properties of the at least one of the first or second grating sections."  "Wherein the first and second grating sections mitigate mode hopping."  "The first electrode is independently controllable from the one or more second electrodes such that a change of one is independent from a change of the other."  Parker discloses, "[The one or more second electrodes are] coupled to a second source separate from the first source" (pg. 13, lines 12-24 and Fig. 3, pts. 30, 34, 40, and 44).  "[The second current source] configured to provide a second driving current to the one or more tuning sections to control properties of the at least one of the first or second grating sections" (pg. 13, lines 12-24 and Fig. 3, pts. 30, 34, 40, and 44).  "Wherein the first and second grating sections mitigate mode hopping" (pg. 12, lines 12-24 and Fig. 3, pts. 23, 24, 25, and 26, where mode hopping is prevented by the coordinated operation of the front and rear reflectors as well as the phase region).  "The first electrode is independently controllable from the one or more second electrodes such that a change of one is independent from a change of the other" (pg. 13, lines 12-24 and Fig. 3, pts. 30, 34, 40, and 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Ishimura with the teachings of Parker.  In view of the teachings of Mori regarding a thermally driven DBR laser, the inclusion of separate controls for the mirrors as well as a phase control region as taught by Parker would enhance the teachings of Mori and Ishimura by allowing the reflection spectrums of the mirrors to operate in concert so as to provide a narrow operation band over the tuning range also allowing independent phase adjustment.
The combination of Mori, Ishimura, and Parker does not disclose, "Each of the grating elements of the first set of grating elements of the first diffraction grating are separated from one another by a different spacing."  Tohmori discloses, "Each of the grating elements of the first set of grating elements of the first diffraction grating are separated from one another by a different spacing" (col. 6, lines 41-58 and Fig. 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori, Ishimura, and Parker with the teachings of Tohmori.  In view of the tunable laser of Mori employing tunable gratings, the alternate configuration of the gratings including a continuously changing pitch as taught by Tohmori would enhance the teachings of Mori, Ishimura, and Parker by providing a plurality of sharp high reflectivity peaks over a wide band and enabling wide range tuning.

Regarding claim 2, Mori does not disclose, "A trench located at least partially between the first electrode and at least one of the one or more second electrodes."  Ishimura discloses, "A trench located at least partially between the first electrode and at least one of the one or more second electrodes" (col. 7, lines 2-20 and Fig. 2, pts. 4, 5, and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Ishimura for the reasons provided above regarding claim 1.  

Regarding claim 3, Mori discloses, "An injection of a current into the at least one of the one or more second electrodes generates heat" (col. 14, lines 37-44 and Fig. 5, pts. 14a, 14b, 20A, and 20B).  Mori does not disclose, "Wherein the trench is associated with at least one of the one or more second electrodes."  Ishimura discloses, "Wherein the trench is associated with at least one of the one or more second electrodes" (col. 7, lines 2-20 and Fig. 2, pts. 4, 5, and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Ishimura for the reasons provided above regarding claim 1.  

Regarding claim 4, the combination of Mori and Ishimura does not disclose, "Wherein the wavelength spacing of the first grating section is different from the wavelength spacing of the second grating section."  Parker discloses, "Wherein the wavelength spacing of the first grating section is different from the wavelength spacing of the second grating section" (pg. 12, lines 15-17 and Fig. 3, pts. λF and λR).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Ishimura with the teachings of Parker for the reasons provided above regarding claim 1.  

Regarding claim 5, Mori discloses, "A first region located between the first grating section and the second grating section" (col. 13, lines 34-40 and Fig. 5, pts. F).  "Wherein the first region excludes diffraction gratings" (col. 13, lines 34-40 and Fig. 5, pts. F).  

Regarding claim 6, Mori discloses, "Wherein the first region includes a phase section" (col. 13, lines 34-40 and Fig. 5, pts. F).  
The combination of Mori and Ishimura does not disclose, "The laser further comprising a third electrode disposed proximate to the phase section."  Parker discloses, "The laser further comprising a third electrode disposed proximate to the phase section" (pg. 12, lines 12-24 and Fig. 3, pts. 22, 32, and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Ishimura with the teachings of Parker for the reasons provided above regarding claim 1.  

Regarding claim 7, Mori discloses, "Wherein an area of the first grating section is different from an area of the second grating section" (col. 13, lines 41-43 and Fig. 5, pts. E, G, 14a, and 14b, where gratings 14a and 14b are in different areas).  

Regarding claim 8, the combination of Mori, Ishimura, Parker, and Tohmori does not disclose, "A second trench different from the trench and associated with a different one of the first or second grating sections."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional trenches associated with each heating electrode so as to allow these electrodes to be intimately contacted with the device while also providing some separation from the driving electrode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 9, the combination of Mori, Ishimura, and Parker does not disclose, "At least one of a sampled grating (SG) Distributed Bragg Reflector (DBR), phase-reversal grating DBR, superstructure grating (SSG) DBR, and binary superposition grating (BSG) DBR."  Tohmori discloses, "At least one of a sampled grating (SG) Distributed Bragg Reflector (DBR), phase-reversal grating DBR, superstructure grating (SSG) DBR, and binary superposition grating (BSG) DBR" (col. 6, lines 41-58 and Fig. 3A, where this type of grating is a SSG-DBR).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori, Ishimura, and Parker with the teachings of Tohmori for the reasons provided above regarding claim 1.  

Regarding claim 10, the combination of Mori and Ishimura does not disclose, "Wherein the laser includes an optical cavity reflectance spectrum comprising a single peak within an active region gain spectrum of the laser."  "[The peak] formed by reflectance peaks from the first and second grating sections that overlap at least partially."  "Wherein the plurality of output peaks excludes an interfacial reflectance."  Parker discloses, "Wherein the laser includes an optical cavity reflectance spectrum comprising a single peak within an active region gain spectrum of the laser" (pg. 12, lines 15-20).  "[The peak] formed by reflectance peaks from the first and second grating sections that overlap at least partially" (pg. 12, lines 15-20).  "Wherein the plurality of output peaks excludes an interfacial reflectance" (pg. 12, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Ishimura with the teachings of Parker for the reasons provided above regarding claim 1.  

Regarding claim 11, Mori discloses, "Wherein each of the one or more tuning sections is a heater or a phase section" (col. 14, lines 37-44 and Fig. 5, pts. 14a, 14b, 20A, and 20B).  

Regarding claim 12, Mori discloses, "Wherein a length of the first electrode is substantially equal to a length of the laser" (col. 13, lines 41-58 and Fig. 5, pts. 12 and 18).  "Wherein the length of the laser is along a direction of light propagation in the optical gain region" (col. 13, lines 41-58 and Fig. 5, pts. 12 and 18).  

Regarding claim 13, Mori discloses, "Wherein the laser is included in a device" (col. 2, lines 28-32).  "The device further comprises one or more electrical sources" (col. 14, lines 29-32 and Fig. 5, pt. 2).  "Each source coupled to one of the one or more second electrodes" (col. 14, lines 29-32 and Fig. 5, pts. 2, 20a1, 20a2, 20b1, and 20b2).  "A controller coupled to the one or more sources" (col. 14, lines 56-60, where it is inherent that the external power source must include or be controlled by a controller to exhibit the required tuning control).  "[The controller] configured to adjust the one or more sources based on at least one of a temperature of one of the first or second grating sections, a temperature of the active region, an emission wavelength, an output power, and a tuning range" (col. 13, lines 41-58 and Fig. 5, pts. 12, 14a, 14b, and 18).  

Regarding claim 16, the combination of Mori and Ishimura does not disclose, "Wherein the laser is capable of continuous tuning within a single channel."  "Wherein the single channel corresponds to a range of wavelengths."  Parker discloses, "Wherein the laser is capable of continuous tuning within a single channel" (pg. 12, lines 15-20).  "Wherein the single channel corresponds to a range of wavelengths" (pg. 12, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Ishimura with the teachings of Parker for the reasons provided above regarding claim 1.  

Regarding claim 24, Mori discloses, "Wherein two or more grating sections are first portions of the optical gain region [which] are located in first sections" (col. 13, lines 41-58, Fig. 3, pt. 10, Fig. 5, pts. 12, 14a, 14b, and 18, where the first section corresponds to the ridge in which the active region is present).  "A second portion of the optical gain region are located in a second section" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, 20, 20a, and 20b, and Fig. 5, pts. 14a, 14b, 20A, 20a1, 20a2, 20B, 20b1, and 20b2, where it is understood that the heater of Figure 5 has heating segments 20A and 20B above the grating with terminals 20a1, 20a2, 20b1, and 20b2 set to the side of the ridge in which the grating appears in like manner to what is shown in Figure 3 such that the grating is in a center section while the terminals are in side sections).  "The first sections separate from the second section" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, 20, 20a, and 20b, and Fig. 5, pts. 14a, 14b, 20A, 20a1, 20a2, 20B, 20b1, and 20b2, where it is understood that the heater of Figure 5 has heating segments 20A and 20B above the grating with terminals 20a1, 20a2, 20b1, and 20b2 set to the side of the ridge in which the grating appears in like manner to what is shown in Figure 3 such that the grating is in a center section while the terminals are in side sections).  

Claims 18 through 23 rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Parker and further in view of Tohmori.

Regarding claim 18, Mori discloses, "A first tuning element" (col. 14, lines 37-44 and Fig. 5, pts. 14a and 20A).  "A second tuning element" (col. 14, lines 37-44 and Fig. 5, pts. 14b and 20B).  "Two or more grating sections" (col. 13, lines 41-43 and Fig. 5, pts. E, G, 14a, and 14b).  "The method comprising applying a first waveform to a first electrode of the first tuning element to control a first reflectance spectrum" (col. 14, lines 37-44 and Fig. 5, pts. 2, 14a, and 20A).  "Wherein the first electrode is disposed in a section different from the two or more grating sections" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, 20, 20a, and 20b, and Fig. 5, pts. 14b, 20A, 20a1, and 20a2, where it is understood that the heater of Figure 5 has heating segment 20A above the grating with terminals 20a1 and 20a2 set to the side of the ridge in which the grating appears in like manner to what is shown in Figure 3 such that the grating is in a center section while the terminals are in side sections).  "The first electrode is coupled to a first source configured to provide a first driving current to the first tuning element" (col. 14, lines 29-32 and Fig. 5, pts. 17, 18, and 21A, where the heater connected to electrode 18 by wire 21A operates as a current source to the laser).  "Applying a second waveform to a second electrode of the second tuning element to control a second reflectance spectrum" (col. 14, lines 37-44 and Fig. 5, pts. 2, 14b, and 20B).  "Wherein the second electrode is disposed in a section different from the two or more grating sections" (col. 11, lines 43-49, col. 14, lines 4-6, Fig. 3, pts. 14, 20, 20a, and 20b, and Fig. 5, pts. 14b, 20B, 20b1, and 20b2, where it is understood that the heater of Figure 5 has heating segment 20B above the grating with terminals 20b1 and 20b2 set to the side of the ridge in which the grating appears in like manner to what is shown in Figure 3 such that the grating is in a center section while the terminals are in side sections).  "Applying a third waveform to the waveguide to control a third reflectance spectrum" (col. 13, lines 41-58 and Fig. 5, pts. 2, 12, and 18).  "Modulating at least one of the first, second, and third waveforms to continuously tune the laser" (col. 13, lines 41-58 and Fig. 5, pts. 12, 14a, 14b, and 18).  "Wherein a first diffraction grating included in a first grating section of the two or more grating sections" (col. 13, lines 41-43 and Fig. 5, pts. 14a and E).  "The first diffraction grating comprising a set of grating elements" (Fig. 5, pt. 14a, where grating 14a is composed of several peaks and troughs).  "A second diffraction grating included in a second grating section of the two or more grating sections" (col. 13, lines 41-43 and Fig. 5, pts. 14b and G).  Mori does not disclose, "Wherein the two or more grating sections mitigate mode hopping."  "[The second electrode is] coupled to a second source different from the first source."  "[The second source is] configured to provide a second driving current to the one or more tuning sections to control properties of the at least one of the one or more grating sections."  "Wherein the third reflectance spectrum includes a plurality of reflectance peaks located at locations where the first reflectance spectrum and the second reflectance spectrum overlap."  Parker discloses, "Wherein the two or more grating sections mitigate mode hopping" (pg. 12, lines 12-24 and Fig. 3, pts. 23, 24, 25, and 26).  "[The second electrode is] coupled to a second source different from the first source" (pg. 13, lines 12-24 and Fig. 3, pts. 30, 34, 40, and 44).  "[The second source is] configured to provide a second driving current to the one or more tuning sections to control properties of the at least one of the one or more grating sections" (pg. 13, lines 12-24 and Fig. 3, pts. 30, 34, 40, and 44).  "Wherein the third reflectance spectrum includes a plurality of reflectance peaks located at locations where the first reflectance spectrum and the second reflectance spectrum overlap" (pg. 12, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Parker.  In view of the teachings of Mori regarding a thermally driven DBR laser, the inclusion of separate controls for the mirrors as well as a phase control region as taught by Parker would enhance the teachings of Mori by allowing the reflection spectrums of the mirrors to operate in concert so as to provide a narrow operation band over the tuning range also allowing independent phase adjustment.
The combination of Mori and Parker does not disclose, "Each of the grating elements of the set of grating elements of the first diffraction grating are separated from one another by a different spacing."  Tohmori discloses, "Each of the grating elements of the set of grating elements of the first diffraction grating are separated from one another by a different spacing" (col. 6, lines 41-58 and Fig. 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mori and Parker with the teachings of Tohmori.  In view of the tunable laser of Mori employing tunable gratings, the alternate configuration of the gratings including a continuously changing pitch as taught by Tohmori would enhance the teachings of Mori and Parker by providing a plurality of sharp high reflectivity peaks over a wide band and enabling wide range tuning.

Regarding claim 19, Mori does not disclose, "Wherein the third waveform excludes reflectance peaks due to optical reflections at an interface or a boundary between sections of the laser."  Parker discloses, "Wherein the third waveform excludes reflectance peaks due to optical reflections at an interface or a boundary between sections of the laser" (pg. 12, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Parker for the reasons provided above regarding claim 18.  

Regarding claim 20, Mori discloses, "Wherein at least two of the first, second, third waveforms are modulated simultaneously" (col. 13, lines 41-58 and Fig. 5, pts. 12, 14a, 14b, and 18).  

Regarding claim 21, Mori does not disclose, "Wherein all of the first, second, third waveforms are modulated to achieve continuous tuning."  Parker discloses, "Wherein all of the first, second, third waveforms are modulated to achieve continuous tuning" (pg. 12, lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Parker for the reasons provided above regarding claim 18.  

Regarding claim 22, Mori discloses, "Wherein applying the third waveform includes uniform distribution along a length of the laser" (col. 13, lines 41-58 and Fig. 5, pts. 12 and 18).  

Regarding claim 23, Mori does not disclose, "Wherein the laser further comprises a third tuning element."  "The method further comprising applying a fourth waveform to the third tuning element to control an optical path length of a cavity of the laser."  Parker discloses, "Wherein the laser further comprises a third tuning element" (pg. 12, lines 12-24 and Fig. 3, pts. 22, 32, and 42).  "The method further comprising applying a fourth waveform to the third tuning element to control an optical path length of a cavity of the laser" (pg. 12, lines 12-24 and Fig. 3, pts. 22, 32, and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mori with the teachings of Parker for the reasons provided above regarding claim 18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (Oh, US Pub. 2004/0218639) is cited for indicating that the structure of Tohmori is a SSG-DBR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828